DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-15 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 3, the word “ADC” should be defined to provide a better understanding for the term.  In line 4, the phrase “the resonant frequency” should be changed to -- a resonant frequency --.  In line 11, the phrase “the number” should be changed to -- a number --.
In claim 8, line 3, the phrase “the value” should be changed to -- a value --.  In line 5, it appears the word -- the -- should be inserted after the word “wherein”.  
In claim 11, line 4, the phrase “the resonant frequency” should be changed to -- a resonant frequency --.  In line 12, the phrase “the number” should be changed to -- a number --.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 2, the phrase “said sensor” lacks antecedent basis.  Furthermore, the steps of “generating a first value … selected operation” and “counting the number of sample … first value” are very broad and unclear due to the vague concept of “first value”.  It is unclear how “first value” contribute to the demodulation of the MEMS sensor pickoff signal in the claim.  Please clarify.  Also, the concept “asynchronous ADC” is unclear since it is unclear to which component or signal the ADC is asynchronous.  Please clarify.  
In claim 2, line 3, the phrase “the sample” lacks antecedent basis.  In line 4, the phrase “the sample” lacks antecedent basis.  In line 5, the phrase “the sample” lacks antecedent basis.  Furthermore, for alternatives i) and iii), the concept “first value” is defined in an iterative manner, however, without defining the initial value of the first value – thus it is an arbitrary number.  Also, for alternative ii), the concept “first value” is also unclear since it is generated by combining samples, from which an arbitrary part of the samples is ignored.  Please clarify.
In claim 5, the steps of “generating a second value … selected operation” and “counting the number of sample … second value” are very broad and unclear due to the vague concept of “first value”.  It is unclear how “second value” contribute to the demodulation of the MEMS sensor pickoff signal in the claim.  Please clarify.
In claim 6, line 1, the phrase “said synchronous clock” lacks antecedent basis.  In lines 2-3, the phrase “the resonator’s oscillation” lacks antecedent basis.
In claim 7, line 1, the phrase “said synchronous clock” lacks antecedent basis.  In lines 2-3, the phrase “the resonator’s oscillation” lacks antecedent basis.
In claim 11, the steps of “generating a first value … selected operation” and “counting the number of sample … first value” are very broad and unclear due to the vague concept of 
In claim 13, line 3, the phrase “the sample” lacks antecedent basis.  In line 4, the phrase “the sample” lacks antecedent basis.  In line 5, the phrase “the sample” lacks antecedent basis.  Furthermore, for alternatives i) and iii), the concept “first value” is defined in an iterative manner, however, without defining the initial value of the first value – thus it is an arbitrary number.  Also, for alternative ii), the concept “first value” is also unclear since it is generated by combining samples, from which an arbitrary part of the samples is ignored.  Please clarify.
In claim 15, the claim recites “sampling rate at least 80 times the resonant frequency of the resonator, optionally at least 100 times the resonant frequency of the resonator, optionally at least 200 times the resonant frequency of the resonator” is indefinite since language wherein a broad recitation is followed by a narrower recitation in the claim in indefinite as the metes and bounds of the claim cannot be readily ascertained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 4, 10-13 and 15 are rejected under 35 U.S.C. 102(1) as being anticipated by U.S. Patent Application Publication 2017/0328712 (Collin et al.).
With regards to claim 1, Collin et al. discloses a MEMS gyroscope comprising, as illustrated in Figures 1-16, a method of demodulating a MEMS sensor pickoff signal (paragraph 
With regards to claim 2, Collin et al. further discloses the selected operation is selected from adding the sample to the first value, ignoring the sample, subtracting the sample from the first value (e.g. adding by summing function 211 – paragraph [0149]; Figures 9a,9b).
With regards to claim 4, Collin et al. further discloses the ADC 201 has a sampling rate at least 80 times the resonant frequency of the resonator (e.g. over-sampling ratio range may be between 100 and 300; paragraph [0159]).
With regards to claim 10, Collins et al. further discloses a scaling factor is applied to the generated first value.  (See, paragraphs [0136],[0139]).
With regards to claim 11, Collin et al. discloses a MEMS gyroscope comprising, as illustrated in Figures 1-16, a pickoff signal processing system for a MEMS sensor (e.g. gyroscope; paragraph [0080]) having a vibrating resonator 50; an asynchronous analogue to digital converter 201 arranged to sample a pickoff signal of the resonator at a sampling rate of at least 50 times the resonant frequency of the resonator to generate a stream of samples (paragraphs [0127],[0128],[0159]; Figure 13); a processor arranged to generate a first value by combining samples from the stream of samples according to a selected operation such that the operation being selected in dependence on a synchronous clock signal that is synchronous to 
With regards to claim 12, Collin et al. further discloses the processor is a field programmable gate array.  (See, paragraph [0068]).
With regards to claim 13, Collins et al. further discloses the selected operation is selected from adding the sample to the first value, ignoring the sample, subtracting the sample from the first value (e.g. adding by summing function 211 – paragraph [0149]; Figures 9a,9b).
With regards to claim 15, Collins et al. further discloses the ADC 201 has a sampling rate at least 80 times the resonant frequency of the resonator, optionally at least 100 times the resonant frequency of the resonator, optionally at least 200 times the resonant frequency of the resonator (e.g. over-sampling ratio range may be between 100 and 300; paragraph [0159]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 3, 5-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0328712 (Collin et al.).
With regards to claims 3 and 14, Collins et al. does not specify such parameter (the synchronous clock signal has a frequency at least four times the resonant frequency of the 
With regards to claim 5, Collin et al. does not disclose generating a second value by combining samples from the stream of samples according to a selected operation such that operation being selected in dependence on the synchronous clock signal; counting the number of samples contributing to the second value.  However, to have duplicate such test characteristics as in the claims are considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.  [NOTE: duplicating for a multiplied effect - St. Regis Paper Co. v. Bemis Co., Inc., 193 USPQ 8, 11 (7th Cir. 1977)].
With regards to claims 6 and 7, Collins et al. does not specify such parameters (the synchronous clock signal provides triggers at π/4, 3π/4, 5π/4 and 7π/4 radians within a single cycle of the resonator’s oscillation; the synchronous clock signal provides triggers at 0, π/2, π and 3π/2 radians within a single cycle of the resonator’s oscillation) as in these claims.  However, to have set such test characteristics as in the claims are considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.  
With regards to claim 8, Collin et al. further discloses the concept of adding and multiplying signals in dependence of the synchronous clock signal; however, the reference does not disclose combining samples from the stream of samples comprises multiplying each of the samples by a correlation function; the value of the correlation function is selected in dependence on the synchronous clock signal; adding the result of the multiplication to the first 
With regards to claim 9, Collins et al. does not specify such parameter (the first value is generated once for each complete oscillation of the resonator) as in the claim.  However, to have set such test characteristics as in the claim are considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Ishizu and Mayer-Wegelin et al., are related to MEMS sensor teaching asynchronous clock signal and synchronous demodulator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861